 

--------------------------------------------------------------------------------

Exhibit 10.16











JOHN  WILEY  &  SONS,  INC.




FY 2019  EXECUTIVE  ANNUAL  STRATEGIC  MILESTONES  INCENTIVE  PLAN




ADMINISTRATIVE  DOCUMENT














CONFIDENTIAL
















MAY 1, 2018
















[image00006.jpg]





--------------------------------------------------------------------------------

CONTENTS






Section
Subject
Page
I.
Definitions
2
II.
Plan Objectives
4
III.
Eligibility
4
IV.
Performance Objectives and Measurement
4
V.
Performance Evaluation
4
VI.
Payouts
5
VII.
Administration and Other Matters
6








--------------------------------------------------------------------------------

   I. DEFINITIONS


Following are definitions for words and phrases used in this document.  Unless
the context clearly indicates otherwise, these words and phrases are considered
to be defined terms and appear in this document in italicized print:
achievement level
threshold   The minimum acceptable level of achievement of strategic
milestones.  If threshold performance is achieved against all strategic
milestones, a participant may earn 50% of the target incentive amount for which
he/she is eligible.
target   Achievement in aggregate of target strategic milestones.  Each
individual strategic milestone is set at a level that is both challenging and
achievable.  If target performance is achieved against all strategic milestones,
a participant may earn 100% of the target incentive amount for which he/she is
eligible.
outstanding   Superior achievement of strategic milestones, both in quality and
scope, with limited time and resources.  If outstanding performance is achieved
against strategic milestones, the maximum amount a participant may earn is 150%
of the target incentive amount for which he/she is eligible.
base salary   The participant's base salary as of July 1, 2018, or the date of
hire or promotion into the plan, if later, adjusted for any amount of time the
participant may not be in the plan for reasons of hire, death, disability,
retirement and/or termination.
Company    John Wiley & Sons, Inc.
Executive Compensation and Development Committee (Committee) The committee of
the Company's Board of Directors responsible for the review and approval of
executive compensation.
participant   An employeeof the Company  selected to participate in the plan.
payout   Actual gross dollar amount paid to a participant under the plan, if
any, for achievement of strategic milestones, as further discussed in this plan.
payout factor   Percentage of strategic milestones deemed achieved, applied to
the target incentive amount, used to determine the payout for which a
participant is eligible.
plan   The Company's Fiscal Year 2019 Executive Annual Strategic Milestones
Incentive Plan described in this document and any written amendments to this
document.
plan year   The twelve month period from May 1, 2018 to April 30, 2019, or a
portion of this period, at the discretion of the Committee.
strategic milestone   A participant's objective to achieve specific results for
FY 2019, including interim revised strategic milestones, if any, as approved and
communicated in writing, as described in Sections IV and V below.  Strategic
milestones are leading indicators of performance.
target incentive amount   The amount, if any, that a participant is eligible to
receive if he/she achieves 100% of his/her strategic milestones.
target incentive percent   The percent applied to the participant's total annual
incentive opportunity to determine the target incentive amount for this plan.
Generally, for the plan year 2019, the target incentive percent for this plan is
25%.
total annual incentive opportunity The total target amount a participant is
eligible to receive from all annual incentive plans, including this plan.


II. PLAN OBJECTIVES


The purpose of the FY 2019 Executive Annual Strategic Milestones Incentive Plan
is to enable the Company to reinforce and sustain a performance-driven culture,
reward significant contributions to the success of Wiley, and attract and retain
highly qualified executives.


III. ELIGIBILITY


A participant is selected by the President and CEO and recommended for
participation to the Committee, which has sole discretion for determining
eligibility, from among those employees in key management positions deemed able
to make the most significant contributions to the growth and profitability of
the Company.  The President and CEO of the Company is a participant.


IV. PERFORMANCE OBJECTIVES AND MEASUREMENT



A.
Strategic milestones are quantitative and qualitative individual objectives over
which the participant has a large measure of control, which lead to, or are
expected to lead to, improved performance for the Company in the future. 
Strategic milestones are determined near the beginning of the plan year by the
participant, and approved by President and CEO or the participant's manager, if
the President and CEO is not the participant's manager.




B.
The strategic milestones for the President and CEO are reviewed and approved by
the Committee.




C.
The strategic milestones for the President and CEO should be appropriately
reflected in those of all other employees at all levels.  Each participant
collaborates with his/her manager in setting strategic milestones.  The
strategic milestones may be revised during the plan year, as appropriate.




D.
The determination of strategic milestones includes defining a target level of
performance and the measure of such, and may include defining threshold and
outstanding levels of performance and the measures of such.



V. PERFORMANCE EVALUATION





A.
Achievement of a participant's strategic milestones will be determined at the
end of the plan year by comparing results achieved to previously set objectives.




B.
The President and CEO will recommend for each participant an achievement level
and a payout factor between 0 and 150% for achievement of all strategic
milestones, by comparing results achieved to the previously set objectives.  In
determining the payout factor, the overall performance on all strategic
milestones will be considered.  The Committee will approve the payout factor and
payout for all participants.



 C. Award Determination




STRATEGIC MILESTONES PAYOUT AMOUNT


total annual incentive opportunity X target incentive percent X payout factor


=  Strategic Milestones Payout





1.
Notwithstanding anything to the contrary, the maximum payout, if any, a
participant may receive is 150% of the target incentive amount.




2.
The foregoing strategic milestones payout calculation is intended to set forth
general guidelines on how awards are to be determined.  The purpose of this plan
is to motivate the participant to perform in an outstanding manner.  The
President and CEO has discretion under this plan to take into consideration the
contribution of the participant, the participant's management of his/her
organizational unit and other relevant factors, positive or negative, which
impact the Company's, the participant's organizational unit(s), and the
participant's performance overall in determining whether to recommend granting
or denying an award, and the amount of the award, if any.  If the participant is
the President and CEO, such discretion is exercised by the Committee.



VI. PAYOUTS


A.
Payouts will be made within 90 days after the end of the plan year.



B.
In the event of a participant's death, disability, retirement or leave of
absence prior to the payout for the plan year, the payout, if any, will be
recommended by the President and CEO to the Committee which shall have sole
authority for approval of the payout.



C.
A participant who resigns, or whose employment is terminated by the Company,
with or without cause, before payout for the plan year, will not receive a
payout.  Exceptions to this provision shall be made with the approval of the
Committee, in its sole discretion.



D.
A participant who transfers between businesses of the company, will have his/her
payout prorated to the nearest fiscal quarter for the time spent in each
business, based on the achievement of strategic milestones established for the
position in each business, and based upon a judgment of the participant's
contribution to the achievement of goals in each position, including interim
revisions, if appropriate.



E.
A participant who is appointed to a position with a different target incentive
percent will have his/her payout prorated to the nearest fiscal quarter for the
time spent in each position, based on the achievement of strategic milestones
established for each position.



F.
A participant who is hired or promoted into an eligible position during the plan
year may receive a prorated payout as determined by the President and CEO, in
his/her sole discretion, subject to the approval of the Committee.



VII. ADMINISTRATION AND OTHER MATTERS



A.
The plan is effective for the plan year.  It will terminate, subject to payout,
if any, in accordance with and subject to the provisions of this plan.



B.
This plan will be administered by the President and CEO, who will have authority
to interpret and administer this plan, including, without limitation, all
questions regarding eligibility and status of the participant, subject to the
approval of the Committee.



C.
In the event that the Company is required to file a restatement of its financial
results due to fraud, gross negligence or intentional misconduct by one or more
employees, and/or material non-compliance with Securities laws, the Company will
require reimbursement of any annual incentive compensation awarded to all
participants in the amount by which such compensation exceeded any lower payment
that would have been made based on the restated financial results, for the
fiscal year in which the restatement was required, to the full extent required
or permitted by law. 



If a participant is directly responsible for or involved in fraud, gross
negligence or intentional misconduct that causes the Company to file a
restatement of its financial results, the Company will require reimbursement of
all annual incentive compensation awarded to such participant, for the fiscal
year in which the restatement was required, to the full extent required or
permitted by law.


D.
This plan may be withdrawn, amended or modified at any time, for any reason, in
writing, by the Company.



E.
The determination of an award and payout under this plan, if any, is subject to
the approval of the President and CEO and the Committee.  This plan does not
confer upon any participant the right to receive any payout, or payment of any
kind whatsoever.



F.
No participant shall have any vested rights under this plan.  This plan does not
constitute a contract.



G.
All deductions and other withholdings required by law shall be made to the
participant's payout, if any.







